OFFICIAL NOTICE FROM gOURT OF CRIMINAL APPEALS OF TEXAS
                OFFIC?$i?^J^9^!ES!S^
                STATE OF TEXAS              -"
                PENALTY FOR          a%cR»*H&                          ZIP 78701 %
                PRIVATE USE MS ^K ^                                    02 w          v
                                                                       0001401623NOV 03 2015
  11/2/2015                     |S! vvM. ^
  STERCZALA, RANDY ALAN M'h CT|JS|pt201^R8^                                         WR-84,112-01
  On this day, the application foR^jffaX jM
                                          '^Ibe;                                     been received
  and presented to the Court.                                         i*6•£&.
                                                                            '<<?!•Abel   Acosta, Clerk
                                RANDY ALAN^TERCZALA
                                COTULLAjyrflT - TDC # 1898150
        v& fi/                  HC 62,80X100
                                COJOLLA, TX 78014
          v&
                it
                     •MO FM 624 73014
K43B   "?SG14                   |n^j|JI||JN|IW,||IW|ini(,jlH.jJ|.l|,J|(HI,||,IJ,fI||I|.|